Citation Nr: 1533643	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-14 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right shoulder disability from June 30, 2014.
 
2.  Entitlement to an extraschedular rating in excess of 40 percent for fibromyalgia.

3.  Entitlement to reinstatement of service connection for headaches associated with residual of a right shoulder injury.

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The August 2009 rating decision denied entitlement to TDIU, proposed reduction of the Veteran's right shoulder rating from 30 percent to 10 percent disabling, and continued a 40 percent evaluation for fibromyalgia.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating. Id. at 453.  Here, however, the Veteran specifically indicated that he wished to appeal his denial of TDIU and his right shoulder reduction.  He did not indicate a wish to appeal his fibromyalgia rating.  Notably, the 40 percent assigned for the Veteran's fibromyalgia is the highest schedular rating available under the applicable diagnostic code.  The Veteran's right shoulder ratings are additionally addressed in this claim. 

In July 2008, the Veteran initially claimed entitlement to an increased rating for his right shoulder disability.  An October 2009 rating decision reduced the Veteran's right shoulder disability rating from 30 percent to 10 percent disabling, effective February 1, 2010.  However, in an August 2013 Supplemental Statement of the Case (SSOC) the RO increased the Veteran's right shoulder rating from 10 percent disabling to 20 percent disabling, effective March 28, 2013.  Thus, although the issue was initially labeled "the propriety of the reduction," the RO additionally addressed the Veteran's right shoulder as an increased rating claim.  As such, the Board addressed increased rating claims for the Veteran's right shoulder disability in a prior August 2014 decision and remand.  

In August 2014, the Board remanded the issues currently still on appeal for additional examination and opinions.  

The Veteran appeared and testified at a personal hearing in April 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.

The issue(s) of entitlement to a rating in excess of 40 percent for fibromyalgia, reinstatement of service connection for headaches, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From June 30, 2014, the Veteran's right shoulder disability manifested, at most, in arm limitation of motion in abduction to midway between the side and shoulder level.  The most probative evidence of record does not show ankylosis of the right shoulder.


CONCLUSION OF LAW

From June 30, 2014, the criteria for a rating in excess of a 30 percent evaluation, for a right shoulder disability, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.   September 2008 and June 2014 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, private treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. 

Multiple VA examinations have been conducted; as the examiners made all required findings and expressed requested opinions with supporting rationale, the examinations are adequate for adjudication.  38 C.F.R. § 3.159I (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

At the Veteran's April 2014 hearing, the undersigned discussed the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Veteran was represented during his hearing, and his representative additionally asked questions relating to the evidence and information needed to substantiate his claims.  The representative additionally requested additional time to obtain ongoing treatment records/opinions, and requested a VA examination from a vocational rehabilitation specialist.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Laws and Regulations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201. Under Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation. Limitation of motion to midway between side and shoulder level (e.g., flexion from 25 to 90 degrees) in the major extremity warrants a 30 percent evaluation. Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Code 5201.  The Veteran is noted to be right handed, and so the right arm is his "major" extremity.

Additionally, Diagnostic Code 5200 provides ratings for ankylosis of the scapulohumeral articulation.  This diagnostic code is noted to be for when the "scapula and humerus move as one piece."

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

When determining the severity of musculoskeletal disabilities such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when her symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Factual Background and Analysis

The Veteran contends that his right shoulder warrants a rating in excess of 30 percent, and that his shoulder symptoms have worsened over time.  The Board notes that the Veteran's claim for a rating in excess of 30 percent prior to June 30, 2014 was denied in the Board's August 2014 decision and remand.  The current issue on appeal is entitlement to a rating in excess of 30 percent from June 30, 2014.  For the sake of providing a fuller history of the Veteran's right shoulder disability, some of his records prior to June 30, 2014 will be briefly addressed.

A March 2009 VA examination included a negative x-ray of the Veteran's right shoulder.  In March 2010, the Veteran stated a 30 percent rating would satisfy his shoulder claim, and that he used medication and a TENS unit daily to help control his right shoulder symptoms.  In June 2012, the Veteran reported that raising his right arm above his head made his symptoms worse.  Physical evaluation showed that he had pain with abduction past 90 degrees.
 
A March 2013 VA examination noted the Veteran's right shoulder had flexion and abduction to 90 degrees, with pain at 80 degrees.  With repeat testing, the Veteran's flexion decreased to 80 degrees and his abduction decreased to 75 degrees.  

A February 2014 record noted the Veteran lived with his parents, and he reported he did "all housework, cooking, laundry, unpacking." 

In January 2014, the Veteran  opted out of a pain study because his mother was having back surgery and he would need to help take care of her.  In May 2014, the Veteran reported that warm, damp, and rainy weather exacerbated his fibromyalgia and that he was "achy" in his right shoulder.  He reported he was doing housework, including laundry, dishes, cleaning up after his parents, and some cooking.  

During his May 2014 hearing, the Veteran described his right shoulder as "real stiff," and that it "gets into my neck and turns into a headache."  When asked to describe how his shoulder affected his activities on a daily basis, he stated that "when it's real bad it ends up as a migraine because it tightens up in my neck."  The Veteran then described the symptoms of his migraines.  The Veteran's agent asked him if his periods of right shoulder flare-ups lead to bedrest, and he stated that it was "about all I can do" other than using an ice pack and his TENS unit.  He stated his doctor tells him he needs to lie in bed because he gets "real dizzy."  He stated his fibromyalgia, headaches and right shoulder combined to be "debilitating."  

In June 2014, a private physician provided statement in support of the Veteran's claims and a report of physical findings on examination.  The report also included a history of prior evaluations.  The report noted that a January 2010 x-ray of the right shoulder was negative.  The private physician noted that the Veteran had flexion of his right shoulder to 110 degrees, , external rotation to 80 degrees, internal rotation to 70 degrees, and abduction to 50 degrees.  He had no rotator cuff tenderness, and negative inciting maneuvers for the rotator cuff. He had positive inciting maneuvers with positive cross body and crank maneuvers.  He was noted to have some weakness in the right upper extremity (3+ /5 shoulder abduction, 4+/5 right grip, finger addiction, and elbows flexion and elbow extension).  Based on this examination, the private physician diagnosed impingement syndrome of the right shoulder with decreased abduction predominantly and chronic pain.  The physician then quoted Diagnostic Code 5200, and found that the Veteran's "degree of ankylosis of his scapulohumeral articulation was intermediate between favorable and unfavorable, with abduction between 25 and 60 degrees."

In December 2014, the Veteran was afforded a VA examination to evaluate his right shoulder disability.  The Veteran did not report flare-ups, but he reported he had constant decreased motion of his right shoulder.  On examination, his shoulder flexion was to 90 degrees, abduction was to 90 degrees, external rotation was to 80 degrees and internal rotation was to 75 degrees.  There was no objective evidence of localized tenderness or pain on palpation of the joint or soft tissue.  He was able to perform repetitive range of motion testing, and he did not have additional functional loss after repeated testing.  The examiner found that pain, weakness, fatigability and incoordination did not significantly limit the functional ability of the Veteran's right shoulder with repeated use.  Muscle strength testing was 5/5 for flexion and abduction.  The examiner found that the Veteran did not have ankylosis of the scapulohumeral articulation (i.e., the scapula and humerus did not move as one piece).  It was not suspected he had a rotator cuff condition, instability or dislocation, or any joint conditions.  He did not have loss of humerus head, nonunion or fibrous union, or malunion of the humerus.  The examiner noted that x-rays did not show arthritis or other significant diagnostic findings.  There was no objective evidence of crepitus.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Veteran has been consistent in his reports of right shoulder stiffness, and limited motion.  He has also reported that he feels that his right shoulder disability causes him to suffer migraines.  The Veteran is competent to report his symptoms of stiffness, limited range of motion, and the radiation of pain from his shoulder to his neck and head.  The Board finds the Veteran's statements regarding his symptoms as credible.

The Board notes that during this period on appeal, the private and VA medical evidence shows that the Veteran's right shoulder disability manifested in flexion and abduction greater than 25 degrees from his side.  In June 2014, the Veteran's abduction was to 50 degrees and his flexion was to 110 degrees.  In December 2014, the Veteran's abduction and flexion were both to 90 degrees.  There was no additional loss of motion with repeated testing.  All range of motion testing for the Veteran's right shoulder, including consideration of Deluca factors, has resulted in motion greater than 25 degrees. As such, a rating in excess of 30 degrees based on Diagnostic Code 5201 is not warranted.

Turning to additional Diagnostic Codes, the Board notes that from June 30, 2014, other Diagnostic Codes were inapplicable to the Veteran's right shoulder. He has not been diagnosed with flail shoulder, false flail joint, or fibrous union of the humerus. As such, Diagnostic Code 5202 is not applicable in this case. Diagnostic Code 5203 does not provide a rating in excess of 30 percent.

Regarding Diagnostic Code 5200, the Board notes that the June 2014 private physician has indicated that the Veteran should be provided a 40 percent rating for having ankylosis of the scapulohumeral articulation intermediate between favorable and unfavorable.  The Board notes that prior VA examiners, and the December 2014 examiner found that the Veteran did not have ankylosis of his shoulder.  As such, the record contains conflicting medical opinions.  The United States Court of Appeals for Veterans Claims (Court) has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While both the June 2014 private physician and the VA examiners had access to the Veteran's medical history, interviewed the Veteran and performed physical examinations, the Board finds the private physician's medical assessment of ankylosis of the right shoulder to be less probative.  The record contains negative x-rays of the Veteran's right shoulder, and all of the examinations and treatment records include findings of various movements of his shoulder.  Indeed, the June 2014 examiner found that the Veteran had flexion, abduction and internal and external rotation.  As the VA examiners did not find ankylosis of the joint, and specifically, the x-rays did not show adhesion or ankylosis, or even arthritis of the joint, the Board finds that the VA examiner's opinion that the Veteran does not have ankylosis of the right shoulder is more probative, and a rating under Diagnostic Code 5200 is not warranted.  

Therefore, the Board finds that the Veteran's right shoulder disability meets the criteria for a 30 percent disability rating, and no higher.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DC 5201 (2014).

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206 -08 (1995).  The Veteran's range of motion  in December 2014 was repeatedly tested and did not result in additional loss of motion.  Additionally, he did not report flare-ups of right shoulder symptoms.  The "flare-ups" described by his testimony were of migraine headaches, causing dizziness, pain, nausea, and the need to lie in bed.  The provisions of Deluca cannot provide for consideration of a higher rating.


Extraschedular consideration

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected right shoulder disability, with pain, loss of range of motion, and stiffness.  See Thun v. Peake, 22 Vet. App.111, 115.  When comparing the right shoulder symptoms with the schedular criteria for the multiple shoulder Diagnostic Codes, the Board finds that his symptoms of stiffness, less movement than normal, and weakened movement are congruent with the disability pictures represented by the 30 percent rating assigned.  Accordingly, a comparison of the Veteran's symptoms and functional impairments with the pertinent schedular criteria does not show that his service-connected right shoulder disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b) (2014).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition, or that are not separately on appeal.  Specifically, the Veteran's testified that his shoulder's impact on his headaches was the largest effect on his daily activities.  His headaches are contemplated by his fibromyalgia (which is on appeal for an extraschedular rating) and are separately on appeal to be reinstated with a separate rating.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 30 percent for right shoulder disability, from June 30, 2014, is denied.


REMAND

In February 2015, the RO denied the Veteran's claim for a rating in excess of 40 percent for fibromyalgia, and denied his claim to reinstate a separate rating for headaches.  Notably, a 40 percent rating is the highest rating available for fibromyalgia under Diagnostic Code 5025, so the Veteran is seeking an extraschedular rating.  In April 2015, the Veteran provided a timely notice of disagreement with the February 2015 rating decision.  The RO has not had a chance to provide a Statement of the Case regarding these issues.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999). After the RO has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Currently, the Veteran does not meet the schedular requirements for TDIU.  However, he argues that he is unemployable as a result of his disabilities, including his fibromyalgia and headaches on appeal.  The December 2014 VA examinations included findings that his right shoulder impacts his ability to work by limiting employment requiring overhead work or lifting, pushing or pulling more than 15 lbs..  His December 2014 fibromyalgia examination found that he is limited from employment requiring walking more than 50 yards at a time, climbing a flight of stairs or ladder, standing for more than 15 minutes at a time or sitting for more than 30 minutes at a time, or performing tasks requiring frequent and repetitive bending of the low back.  His work would be impacted by increased absenteeism.  

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration. 38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran's claim for TDIU is inextricably intertwined his claims for an extraschedular rating for fibromyalgia, and for reinstatement of a separate rating for his headaches.  Although, an increased fibromyalgia rating or separate headache rating may impact his TDIU claim, the Board will direct the RO to refer his TDIU claim to the Director, C&P Service, if his other claims on appeal remain denied.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) regarding the Veteran's claims of entitlement to reinstatement of service connection for headaches, and entitlement to a rating in excess of 40 percent, on an extraschedular basis, for fibromyalgia.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

2.  If the Veteran's reinstatement and extraschedular fibromyalgia claims remain denied (if he continues to not meet the schedular criteria for TDIU), then the RO/AMC must refer the claim for entitlement to an extraschedular TDIU to the Director of Compensation and Pension Service to determine whether an extra-schedular rating is warranted.  In so doing, the RO/AMC should note the treatment records, Veteran's testimony, statement from his accounting professor, and the December 2014 VA examination reports regarding the effect of his disabilities on his employment..

3.  After the above development has been completed, readjudicate the claim for extraschedular TDIU (if it remains applicable) on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


